Broyles, C. J.
“Under the repeated rulings of the Supreme Court and of this court, each special ground of a motion for á new trial must be complete and understandable within itself; and when so incomplete as to require a reference to the brief of the evidence, or to some other portion of the record, in order to determine either what was the alleged error or whether the error was material, the ground will not be considered by the reviewing *559court.” Beavers v. State, 33 Ga. App. 370 (2) (126 S. E. 305), and cit. Under this ruling each one of the special grounds of the motion for a new trial in the instant case is fatally defective. Furthermore, even if the grounds were sufficiently understandable to be considered, in the light of all the facts of the case and the note of the trial judge qualifying his approval of the grounds, they show no error that requires a new trial.
2. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.